 
House Lease Contract
 
Party A: Anhui Sino-Green TCM Tech Development Co., Ltd.
 
Party B: Li Wanzhi


Party A and Party B reached the agreement to lease five rooms (including two
side-rooms) located in the South of the Road, Xuzhai Village, Shibali Town, with
the usable area of 200 square meters.
The detailed contents include:
I.
The lease term is from May 20, 2011 to Dec. 31, 2011.

II.
The lease fees totals RMB 2,000, which shall be paid to Party B before May 20,
2011.

III.
Party A uses the leased rooms for office administration and accommodation and
storage for agricultural materials, and Party A shall be responsible for
materials storage and maintenance.

IV.
Party A shall observes the local customs and daily schedule, it shall not
interfere the normal life of the surrounding residents.

V.
Party B shall provide the house for residence and office administration, and it
shall supply the electricity and water, and it shall allows Party A to add the
shower, kitchen instruments and protection facilities.

VI.
Other matters shall be negotiated by Party A and Party B.

VII.
This Contract has two copies, with Party A and Party B holding one respectively.



Party A: Bi Yankun
Party B: Li Wanzhi



Date: May 19, 2011
 
 
 

--------------------------------------------------------------------------------

 